Merrimon, C. J.:
The Court very properly declined to give the jury the special instructions prayed for by the prisoner, because there was no evidence produced on the trial tending to prove that he slew the deceased by accident, nor was there evidence, in any aspect of it, that could mitigate the offence to manslaughter. It was clearly a case of willful and unprovoked murder, unless the prisoner was insane at the time of the homicide. The deceased had given him no legal provocation — indeed, no provocation at all. Pie said to the deceased just before he fired the fatal shot, “You have sworn, or told, damn lies on me, and I am going to kill *873you for it,” and, very shortly afterwards, a witness said to him he had killed the deceased, and he replied, “Yes, I know I have killed him; I did it because he swore a damn lie against me, and if it is right to hang me, let them hang me.” This was evidence of motive and express malice.
The Court should never give the jury instructions based upon a state of, facts not presented by some reasonable view of the evidence produced on the trial, nor upon a supposed state of facts. Such instructions are not pertinent, and they generally tend to mislead or confuse the jury, more or less. The jury should see the issues, stripped of all redundant and confusing matters, and in as clear a light as practicable. If such impertinent instructions should prejudice the prisoner, he wrould be entitled to a new trial; if they should prejudice the prosecution, there would be no remedy. State v. Collins, 8 Ired., 407; State v. Lambert, 93 N. C., 618.
The evidence tended thoroughly to prove that the prisoner was not an insane person, and, particularly, that he was not insane at the time he slew thé deceased, but the Court gave him the full benefit of the evidence offered and received, tending — not strongly — to prove insanity. The instructions given the jury in this aspect of the case were very favorable to the prisoner—certainly they were not such as he could justly complain of. Drunkenness, and mere drunken excitement and rage, constitute no excuse for crime. State v. Potts, 100 N. C., 457.
Affirmed.